                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


TECHNOLOGY FROM HEAVEN
UNLIMITED,
                                                      Case No. 2:16-cv-1146
                       Plaintiff,
                                                      Judge Graham
       v.
                                                      Magistrate Judge Deavers
REGAL-ELITE, INC., et al.,

                       Defendants.

                                      OPINION & ORDER

       On November 21, 2018, Defendant PaulG Toys, Ltd (“PaulG”) filed a Motion for Partial
Judgment on the Pleadings as to Count I of Plaintiff’s Amended Complaint. (ECF No. 93). The
Court having fully considered the submissions by both parties in support of and in opposition of
this motion, and for the reasons set forth below, hereby DENIES Defendant PaulG’s motion.
       Defendant PaulG avers that because it was not a named party to the license agreement at
issue in this case, nor did it execute such agreement, it cannot be held liable for the alleged breach
of the agreement. (Def.’s Mot. Partial J. Pleadings, ECF No. 93 at 890). Defendant PaulG also
states that Plaintiff Technology from Heaven Unlimited (“TFHU”) has failed to plead facts
sufficient to support an allegation of breach of the license agreement and to survive a motion for
judgment on the pleadings.
       The standard applied to motions for judgment on the pleadings is the same standard
applicable to motions to dismiss under Fed. R. Civ. P. 12(b)(6). See Hindel v. Husted, 875 F.3d
344, 346 (6th Cir. 2017). To withstand a motion for judgment on the pleadings under Fed. R. Civ.
P. 12(c), “the factual allegations in the complaint need to be sufficient to give notice to the
defendant as to what claims are alleged, and the plaintiff must plead ‘sufficient factual matter’ to
render the legal claim plausible, i.e., more than merely possible.” Fritz v. Charter Township of
Comstock, 592 F.3d 718, 722 (6th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to



                                                  1
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556
U.S. at 678.
       Plaintiff TFHU alleges in its Complaint that Defendant PaulG assumed the license
agreement by representing it was paying royalties to TFHU for the licensed product that is the
subject of the license agreement at issue and through its course of conduct. (Compl. ¶ 34, ECF No.
82 at 463). These facts, as pleaded by TFHU, allow this Court to draw the reasonable inference
that Defendant PaulG is liable for the alleged breach of the license agreement and are sufficient to
survive Defendant PaulG’s Motion for Partial Judgment on the Pleadings as to Count I of
Plaintiff’s Amended Complaint. Therefore, Defendant Paul G’s motion is DENIED. (ECF No.
93).


       IT IS SO ORDERED.


                                                             /s/ James L. Graham
                                                             JAMES L. GRAHAM
                                                             United States District Judge

DATE: January 10, 2019




                                                 2
